Title: To Thomas Jefferson from Andrew Jackson, 14 May 1808
From: Jackson, Andrew
To: Jefferson, Thomas


                  
                     Sir,
                     Nashville May 14th. 1808
                  
                  On the 20th. ultimo, I wrote you, enclosing a statement made by William Meadows relative to the depredations lately committed by the indians on our frontier—and a large party of the Creeks apparently hostile, who occupied the South bank of the Tennessee—I then Stated the Substance of my orders to the several Brigadeer Generals, Issued on that occasion, and my Special order to Genl. Johnston through some confidential person in whom he could rely, to find out their numbers, position and hostile attitude—and report the same to me without delay as the enclosures will Shew you how that duty has been performed, and in all probability, William Meadows is a base man, and devoid of truth—But I am still apprehensive, that part of the Creeks, are not friendly disposed towards the united States—and it is still probable that there are agents, from some foreign power, instigating them to mischief—This may not be the case, but still I must confess I am not free from some suspicions of this kind—In my last I took the liberty to Sugest the propriety, of some mode being ted out by law, through which, expressed employed to distribute military orders, should be remunerated, a letter recd yesterday from Genl T. Johnston, has brought this Subject before me, and compels me again to renew that Subject, I enclose you a coopy of his letter—and without any comment of mine it will forcibly strike you, what sensations it will raise in the minds of the militia—Sir at a time when it was thought Necessary, for the safety of our country, that every exertion Should be made to crush this conspiracy that the goverment, had ordered this exertion, and that the expence of defusing these orders through the Brigade Should be thrown upon the Pocket of an individual by the goverment—is calculated (at a time like the present) to damp the ardour of the Militia when it is Certainly the duty of the goverment to promote it—This is taxing patriotism in a way that will not be agreable—and No Man will be got to perform this duty—even in cases of great emergency Should the arise—But it is stated “that This is the exoficio duty of a Militia officer.”—This is a new idea—Where is the power in a Superior Officer to command an officer to make use of his horse in the Publick Service, without compensation—and where the power to punish for disobedience of such order—Neither will it be conceded, that in time of peace or at the order for war, a militia officer is exoficio bound to distribute orders any farther, than throughout his company Batalion or Regiment to which he belongs—Where then is the officer near the Brigadeer or Major genl of Militia, that he has a right to command to convey his orders—in Many instances, sixty or seventy Males at his own expence—when in the field it is and would be verry differrent—I must confess that I cannot see the officer in the test of My Division, that I have the power to order to perform such duty at their own expence—and certain I am, I will never attempt to exercise such an inniquitous arbitary order—The publick good has and ever will be a Sufficent inducement for me to have this duty performed when the safety of my country requires it, but Just compensation shall be always made by me out of my own Pockett if goverment refuse to compensate the individual for his own service and that of his horse—few militia officers but what have large families to Support, and few there are that can conveniently spare from their own Pocketts with Justice to their families, either the sum necessary for the expence of travelling, or the hire of a horse (and it is not always the wealthy that is the most brave or patriotic) in the day of danger the wealthy enjoy too much ease to Court danger—the poor always make the best Soldiers—permit me to ask—you are commander in chief of the united States. Where is the officer that you have a right to claim exoficio, his services to convey your orders to any part of the union—If you as president of the united States has this right I will give up the question and admit, that I have or ought to have some officer that I can order to distribute my orders throughout My Division—This duty was performed from my order—Justice requires compensation to be made, whether you have the power or any officer under you to order or make the payment I cannot say—but if no power exists it will Shew the necessity of providing for Such cases by law—From the Spiret of Genl Johnstons letter it is easy to discover the temper of his feelings on this occasion—and I well know there is no officer in the union more attentive to his duty, nor more attached to his country than he is—This claim having been once before the accountant—rejected—presented to me—I have thought it proper to bring it to your view and the consequences, that will ensue—from the refusal to allow and pay the account—It will give me pleasure to have it in my power—to remove from the mind of genl Johnston, the sensations that this has occasioned—The Vallue to him is nothing—it is the evil that will grow out of the thing in the moment of necessity—
                  I am with due regard yr Mo ob Serv.
                  
                     A. Jackson
                     
                  
               